DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the keyword” in line 15 of claim 1 renders the claim indefinite.  Is the phrase “the keyword” the same as the previously mentioned “the predetermined keyword”?  The Examiner will treat these phrases as referring to the same keyword.  Claims 2-8 are rejected based on their dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image reading device, original document image storage device, font data storage device and image forming device in claims 1, 2 and 4-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 8 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by JP Pub 2008-107462 (Pub Date: 6/8/2008)).

CLAIMS  
What is claimed is:  
Re claim 1: Okuya discloses an image forming apparatus comprising:  
an image reading device (interpretation: a CCD serving as a scanner for optically reading an original document and has the function of generating image data representing an image of the original document, which is disclosed on page 4 of the specification.  This interpretation and its equivalents are used for this claim term hereinafter in the Office Action.) that reads an image of an original document (e.g. the invention discloses an image input processing unit that captures a document, which is disclosed in ¶ [13].); 

[0013]In FIG. 1, an operation panel 101 accepts user input. The ADF 102 is an automatic document feeder, and feeds the document 1 sheets by one to the image input processing unit 106. The document discharge tray 103 is a tray that receives a document discharged via the image input processing unit 106. The manual feed input unit 104 is a tray for manually setting a print sheet. The finisher 105 is a tray to which a printed sheet is discharged. The image input processing unit 106 captures a document as a digital image and holds the image data in the memory 204 via the control unit 203. A sheet cassette 107 holds printing paper.

[0015]In FIG. 2, since 101 to 106 have the same configuration as in FIG. 1, description thereof will be omitted. The print processing unit 201 prints the image data generated by the enhancement processing unit 207 on a document. The sorting processing unit 202 sorts and outputs the printed document in accordance with an instruction from the control unit 203. A control unit 203 controls the operation of each module and the flow of data. The memory 204 holds image data, a result of character recognition, a search result, and the like. The character recognition processing unit 205 performs character recognition on the image data held in the memory 204 and extracts a character string. A retrieval processing part 206 retrieves a character recognition result by a retrieval keyword inputted from an operation panel 101. The emphasis processing unit 207 performs an image process for highlighting based on the search result.

an original document image storage device (interpretation: a HDD that stores image data representing the image of the image of the original document obtained by reading the original document by the image reading device, which is disclosed on page 6 of the specification.  This interpretation and its equivalents are used for this claim term hereinafter in the Office Action.) that stores the image of the original document read by the image reading device (e.g. memory (204) is used to store the image data of the scanned document, which is disclosed in ¶ [13] above.); and 
a control device that includes a processor and functions, through the processor executing a control program (e.g. the device contains a control unit that controls the flow of the device, which is disclosed in ¶ [15] above.), as:  
a text extractor that analyses the image of the original document stored in the original document image storage device and extracts a text in the original document and location information on the text in association with each other (e.g. the invention discloses a user inputting a keyword, which is disclosed in ¶ [18].  Based on the keyword, the character recognition processing section extracts the text from the original scanned.  The extracted text is stored in memory (203) with the position information of the extracted text, which is disclosed in ¶ [20] and [21].); 

[0018]In step S 301, the control unit 203 holds the search keyword input by the user via the operation panel 101 in the memory 204, and then proceeds to step S 3 in FIG. 2.
[0020]In Step S304, the character recognition processing section 205 performs character recognition to the image data which the image input processing part 106 held in the memory. The extracted character string is held as a character recognition result in the memory 203 together with the position information in the document, and the process proceeds to Step S 301 (FIG. 5). It is assumed that the position information in the document includes the number of sheets from the head, the front and back, and the coordinates on the sheet surface.

[0028]According to the present embodiment, since the portion hit by the search keyword is colored and is output after being shifted and sorted according to whether or not the search keyword includes the search keyword, the user can easily find the position of the search keyword from the document. Further, since the original document is reused, paper resources can be saved, and the user can read an original printed on paper, so that the burden on the eyes is reduced. Further, since the shift sort can maintain the page order of the original document, there is an advantage that the user can easily browse the pages before and after the original document.

an acquirer that acquires correspondence information in which a predetermined keyword and a predetermined piece of specification information specifying a mode of presentation in a location of the keyword are associated with each other (e.g. the information on the background color of the image data is read in order to determine the color of the highlighting of the keyword that is identified in the searched word in a document, which is disclosed in ¶ [22].); 
[0022]In step S 301, the emphasis processing unit 207 identifies the location to be highlighted based on the search result of the search processing unit 206 and the character recognition result of the character recognition processing unit 205. 6. In the method of highlighting, an existing method can be used, and in this embodiment, a color is assigned to a corresponding location. The image data for the generated highlight display is stored in the memory 204, and then the process proceeds to Step S 301 (FIG. 7). Note that the image data generated by the emphasis processing unit 207 is image data for highlighting and basically requires no image data read by the image input processing unit 106. However, it is effective to refer to the 

a searcher that searches the text in the original document extracted by the text extractor for a target term matching the keyword of the correspondence information acquired by the acquirer (e.g. the retrieving processing part is used to search character strings within the read document, which is disclosed in ¶ [21].  The keyword input is based on the user input in order to guide the system for the word to be found.);

[0021]In Step S305, the retrieving processing part 206 searches the character string hit to the retrieval key word input in Step S302 out of a character recognition result, holds search results in the memory 204, and it moves from it to Step S306.
 
an identifier that identifies the target term for which the searcher has searched, and also identifies a location of the target term within the image of the original document from the location information on the text extracted by the text extractor (e.g. the character recognition processing section identifies the character input for the keyword search.  In addition, the coordinates of the keyword input is also found and stored in memory with the characters extracted, which is disclosed in ¶ [20] and [28] above.); and 
an image data generator that generates image data in which an image presented in the mode of presentation specified by the piece of specification information in the correspondence information acquired by the acquirer is synthesized on the location of the target term identified by the identifier and being within the image of the original document stored in the original document image storage device (e.g. the invention discloses adding color to the search keyword that is the target term searched, which is 

[0027]In FIG. 6, (6 B) represents processing in this embodiment. The original 601 is input to an information processing apparatus 603 which performs enhancement processing and shift sort, and is subjected to enhancement processing and shift sort and output. At 607 and 608, a portion 606 hit by a search keyword is colored, and a document including a search keyword is shifted to the left.[0028]According to the present embodiment, since the portion hit by the search keyword is colored and is output after being shifted and sorted according to whether or not the search keyword includes the search keyword, the user can easily find the position of the search keyword from the document. Further, since the original document is reused, paper resources can be saved, and the user can read an original printed on paper, so that the burden on the eyes is reduced. Further, since the shift sort can maintain the page order of the original document, there is an advantage that the user can easily browse the pages before and after the original document.
[0034]In step S 506, the enhancement processing unit 207 performs an enhancement process in the same manner as in the 1 embodiment, and thereafter, stores the generated image data of the highlight display in the memory 204, and proceeds to step S 508.[0035]In step S 508, the print processing unit 201 prints the image data of the highlight display on the document input via the image input processing unit 106, and proceeds to step S 509.

 
Re claim 3: The teachings of Okuya are disclosed above. 


[0044]In the 1 embodiment, a case has been described in which a portion in which a search term is hit is colored as an enhancement process ; however, the present invention is not limited thereto and may be highlighted by an arbitrary method. For example, it may be emphasized using a method such as underlining.




Re claim 7: The teachings of Okuya are disclosed above.
The image forming apparatus according to claim 1, wherein 
the image reading device reads an image of a print on which the correspondence information is printed, 
the image forming apparatus further comprises a print image storage device that stores the image of the print read by the image reading device, and  
the acquirer analyses the image of the print stored in the print image storage device and extracts the correspondence information in the print to acquire the correspondence information.  

Re claim 8: The teachings of Okuya are disclosed above.
Okuya discloses the image forming apparatus according to claim 1, further comprising an image forming device (interpretation: a device that uniformly charges a surface of each photosensitive drum, exposes the surface of the photosensitive drum to form an electrostatic latent image on the surface of the photosensitive drum, develops the electrostatic latent image into a toner image, transfers the toner image on the surface of the photosensitive drum to a recording paper sheet, and fixes the toner image on the recording paper sheet, which is disclosed on pages 4 and 5 of the specification.  This interpretation of this term and its equivalents are used for this claimed phrase hereinafter in the Office Action.) that forms an image on a recording paper sheet, wherein the control device further functions, through the processor executing the control program, as a controller that allows the image forming device to form on a recording paper sheet an image represented by the image data generated by the image data generator (e.g. a control unit can generate an image with a highlight of an area where a keyword is identified.  After the word is highlighted, the control unit can output image data to a print processing unit that prints the image data that has been generated, which is disclosed in ¶ [22] above and [24].).  

[0024]In step S 301, the control unit 203 reads out the image data generated by the enhancement processing unit 207 from the memory 204, and outputs the image data to the printing processing unit 201 (step S 8). The print processing unit 201 prints the image data on the document input from the manual feed input unit 104, and proceeds to step S 301 (step S 301), and then, the process proceeds to step S 301 (FIG. 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuya in view of Toyoshima (US Pub 2014/0184607), Cragun (US Pub 2004/0080532) and Ono (US Pub 2011/0276541).

Re claim 2: The teachings of Okuya are disclosed above.
Okuya discloses the image forming apparatus according to claim 1, wherein 
the acquirer acquires the one unit or plurality of units of information constituting the correspondence information (e.g. the information on the background color of the 
when the correspondence information is composed of the one unit of information, the searcher searches the text in the original document extracted by the text extractor for a target term matching the keyword of the one unit of information acquired by the acquirer (e.g. the retrieving processing part is used to search character strings within the read document, which is disclosed in ¶ [21] above.  The keyword input is based on the user input in order to guide the system for the word to be found.),
the identifier identifies the one or plurality of target terms for which the searcher has searched, and identifies a location or locations of the one or plurality of target terms within the image of the original document from the location information on the text extracted by the text extractor (e.g. the character recognition processing section identifies the character input for the keyword search.  In addition, the coordinates of the keyword input is also found and stored in memory with the characters extracted, which is disclosed in ¶ [20] and [28] above.), 
when the correspondence information is composed of the one unit of information, the image data generator generates image data in which an image presented in the mode of presentation specified by the piece of specification information in the one unit of information acquired by the acquirer is synthesized on the location of the one target term identified by the identifier and being within the image of the original document stored in the original document image storage device (e.g. the invention discloses adding color to the search keyword that is the target term searched, which is disclosed 

However, Okuya fails to specifically teach the features of the image forming apparatus according to claim 1, wherein 
the correspondence information is data in a CSV (comma separated value) format which includes at least one unit of information consisting of a set containing the predetermined keyword, a pair of parentheses placed just after the keyword, and the piece of specification information placed in the pair of parentheses and in which when including a plurality of units of information, a comma is placed between each adjacent pair of the plurality of units of information to separate each unit of information with the comma, 
 when the correspondence information is composed of the plurality of units of information, the searcher searches the text for a plurality of target terms matching the respective keywords of the plurality of units of information acquired by the acquirer, and  
when the correspondence information is composed of the plurality of units of information, the image data generator generates image data in which respective images in the modes of presentation specified by the pieces of specification information in the plurality of units of information acquired by the acquirer are associated and synthesized with the respective locations of the plurality of target terms identified by the identifier and being within the image of the original document stored in the original document image storage device.  

However, this is well known in the art as evidenced by Cragun.  Similar to the primary reference, Cragun discloses finding keywords and performing a highlighting effect (same field of endeavor or reasonably pertinent to the problem).    
Cragun discloses wherein 
when the correspondence information is composed of the plurality of units of information, the searcher searches the text for a plurality of target terms matching the respective keywords of the plurality of units of information acquired by the acquirer (e.g. user preferences for different highlights of a document can include several words that can be selected as keywords for highlight.  The words that can be selected for highlight is seen in figure 8 and disclosed in ¶ [44]-[46].  The user preferences referred to are entered and read in order to highlight certain parts of a document, which is disclosed in ¶ [37].), and  

[0037] Referring to FIG. 4, a method 400 in accordance with the preferred embodiments begins by determining user preferences (step 410). This step may be performed by either reading a set of previously-defined user preferences, or by prompting the user to select preferences for highlighting a document. Note that a combination of these two options is possible, where a set of pre-packaged user preferences are defined, and the user is prompted to select or deselect among the pre-packaged preferences, or to add custom preferences to the pre-packaged preferences. The document is read (step 420). Next, the automatic document processing mechanism processes the document to provide appropriate selective highlighting of text in the document according to the defined user preferences (step 430). At this point, the automatic document processing mechanism determines whether the highlighted document needs to be displayed or generated (step 440). If the highlighted document is to be displayed, it is displayed with the highlights to text according to the user preferences (step 450). If the highlighted 
[0044] Referring now to FIG. 8, a sample display window 800 is shown that allows a user to set preferences for automatic highlighting of documents. A menu 810 includes four selections for highlighting text about a selected word or phrase. The word/phrase itself could be highlighted. In the alternative, the sentence or paragraph that contains the word/phrase could be highlighted. Another alternative is to highlight the verb and object of the sentence that contains the word/phrase. While the first three listed options result in highlighting the word/phrase itself, the fourth results in highlighting text other than the word/phrase, but that corresponds to the word/phrase. For this reason, the apparatus and methods of the preferred embodiments read the user preferences, which may contain one or more words that trigger the highlighting of one or more corresponding portions of the document. Of course, other options for highlighting could also be specified, and are within the scope of the preferred embodiments. In the specific example of FIG. 8, the options in menu 810 are mutually exclusive, but in other implementations, more than one of these options could be selected, with each option having a different form of highlighting. For example, if both highlight word/phrase and highlight sentence that contains word/phrase are both selected, the sentence could be bolded while the word/phrase could be underlined or italicized in addition to being bolded. 

[0046] Window 800 also includes a "Type of Highlighting" area 850 that allows the user to specify how the selected highlighting will occur. Examples of suitable highlighting shown in FIG. 8 include bold, italics, underline, double underline, font style, an increase in font size, a specification of color for the text, and specification of background color for the text. In the preferred embodiments, these selections are not mutually-exclusive, so highlighting can include any combination of or all of these selections. Note that the "Font" selection includes a drop-down list that allows a user to select a specific font style for highlighted text. Similarly, the "Increase font size" selection includes a drop-down list that allows a user to select how many points to increase the font size for highlighted text, and the color selection includes a drop-down list that allows a user to select a color for highlighted text. 

[0048] Another option in menu 860 is to highlight the first sentence of each paragraph. Yet another option is to turn on or turn off automatic enable/disable of highlighting. This user preference controls the function of the automatic highlight enable/disable and adjustment mechanism 610 shown in FIG. 6. When turned on (i.e., when the corresponding radio button in FIG. 8 is selected, as shown in FIG. 8) the automatic highlight enable/disable mechanism will automatically turn the highlighting of text on and off depending on the user's actions in browsing the text. When turned off (i. e., when the corresponding radio button in FIG. 8 is not selected) the automatic highlight enable/disable mechanism will not automatically turn the highlighting of text on and off. 

when the correspondence information is composed of the plurality of units of information, the image data generator generates image data in which respective images in the modes of presentation specified by the pieces of specification information in the plurality of units of information acquired by the acquirer are associated and synthesized with the respective locations of the plurality of target terms identified by the identifier and being within the image of the original document stored in the original document 
Therefore, in view of Cragun, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of when the correspondence information is composed of the plurality of units of information, the searcher searches the text for a plurality of target terms matching the respective keywords of the plurality of units of information acquired by the acquirer, and when the correspondence information is composed of the plurality of units of information, the image data generator generates image data in which respective images in the modes of presentation specified by the pieces of specification information in the plurality of units of information acquired by the acquirer are associated and synthesized with the respective locations of the plurality of target terms identified by the identifier and being within the image of the original document stored in the original document image storage device, incorporated in the device of Okuya, in order to highlight several parts of a document based on user preferences, which allows for easier identification of relevant contents (as stated in Cragun ¶ [06]).  
However, the combination of Okuya in view of Cragun fails to specifically teach the features of the correspondence information is data in a CSV (comma separated value) format which includes at least one unit of information consisting of a set containing the predetermined keyword, and in which when including a plurality of units 
However, this is well known in the art as evidenced by Toyoshima.  Similar to the primary reference, Toyoshima discloses having data contained in a CSV format (same field of endeavor or reasonably pertinent to the problem).    
Toyoshima discloses the correspondence information is data in a CSV (comma separated value) format which includes at least one unit of information consisting of a set containing the predetermined keyword (e.g. the initial reference of Okuya discloses a keyword that can be input by a user.  The Toyoshima reference discloses a record of source data that is within CSV format.  The item is in an initial position while the value data is adjacent to this item.  The keyword in the Okuya reference can be used to replace this item.  In addition, the data values of the record are separated by Commas, which is disclosed in ¶ [82]), and 

[0082] For example, item parameters 31 are actually the following parameters about a particular item: item name, item position, item size, data length, data format, font, alignment, text formatting, intra-record position, and data definition. The item name parameter gives a uniquely distinguishing name of the item. The item position parameter contains the coordinates indicating where the item is located. The item size parameter indicates a space occupied by the item (e.g., width and height of the item's space at the item position). The data length parameter indicates the length (e.g., the number of bits) of the item data. The data format parameter indicates what kind of data (e.g., character strings, numerals) the item is. The font parameter specifies the name and size of the font used to display the item value. The alignment parameter specifies the alignment (e.g., centered) of a character string used to display the item value. The text formatting parameter specifies the formatting (e.g., italic, bold) of text. The intra-record 

[0116] FIG. 12 illustrates an example how a table is produced for insertion to a document. The document style form 20 (FIG. 5) includes a table area to accommodate a table 36. Initially, each column of the table 36 is titled with a character string representing the name of a data series, but the table 36 contains no data values for those data series. The table 36 is then populated with source data 37. For example, the illustrated source data 37 is in the CSV format. That is, each record in this source data 37 is made up of a plurality of data values separated by commas (together with quotation marks, where appropriate). Specifically, each record contains the following five data values in the following order: "Name," " Target Amount," "Sales Amount," and "Profit Rate." These data values are entered to their corresponding data series in the table 36. FIG. 12 illustrates a table 38 produced in this way. 

in which when including a plurality of units of information, a comma is placed between each adjacent pair of the plurality of units of information to separate each unit of information with the comma (e.g. the invention discloses a plurality of different types of information being separated by a comma to differentiate different data, which is disclosed in ¶ [82] above.).



However, the combination above fails to specifically teach the features of a pair of parentheses placed just after the keyword, and the piece of specification information placed in the pair of parentheses.
However, this is well known in the art as evidenced by Ono.  Similar to the primary reference, Ono discloses arranging data in a CSV format (same field of endeavor or reasonably pertinent to the problem).    
Ono discloses a pair of parentheses placed just after the keyword, and the piece of specification information placed in the pair of parentheses (e.g. a name “USERID” is considered analogous to a keyword that is used to acquire information.  Brackets come after the keyword in order to specify more information to gather in relation to the keyword, which is disclosed in ¶ [75] and [76].  This arrangement combined with the 

[0075] With reference to FIG. 9, after the procedure is started (Step S101), log contents are acquired (Step S102) and then whether an anonymization target character string is included is determined (Step S103). This determination is made by acquiring extraction conditions of the data of the anonymization target items shown in FIG. 7 and searching the log based on the extraction conditions. In the case where anonymization target items are set for each user, a corresponding user ID or the like obtained from data of the log is used to acquire the anonymization target items. 
[0076] As an extraction condition, the following, for example, may be considered: in the case when the anonymization target item is "user ID", for example, a range following a particular character string, such as "#USERID#", and enclosed in square brackets "[" and "]" is assigned as an anonymization target character string. The particular character string may be something meaningful such as "#USERID#", or may be something coded such as "#1#". In this case, if square brackets "[" and "]" are included in the anonymization target character string, an escape method or the like should be employed. Other examples of extraction conditions include a method of outputting the log in a comma separated value (CSV) format and determining what number item from the beginning is to be an anonymization target character string, and a method of assigning a part matched by a regular expression (which is a technique of specifying a combination pattern of character strings using special symbols) as an anonymization target character string. 

Therefore, in view of Ono, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a pair of parentheses placed just after the keyword, and the piece of specification information placed in the pair of parentheses, incorporated in the device of Okuya, as modified by Toyoshima and Crugan, in order to convert keyword information into different information by the use of 

Re claim 4: The teachings of Okuya in view of Cragun, Toyoshima and Ono are disclosed above.
The image forming apparatus according to claim 2, wherein the correspondence information further contains a piece of replacement information placed within the pair of parentheses and just after the predetermined piece of specification information, the piece of replacement information is composed of: a replacement mark placed just after the predetermined piece of specification information; and a replacement term placed just after the replacement mark and to replace the target term, the control device further functions, through the processor executing the control program, as: a determiner that determines whether or not the correspondence information acquired by the acquirer contains the piece of replacement information; and a replacement term image generator that generates, when the determiner determines that the correspondence information contains the piece of replacement information, an image of the replacement term to replace the target term identified by the identifier, and  when the determiner determines that the correspondence information contains the piece of replacement information, the image data generator generates image data in which an image presented in the mode of presentation specified by the piece of specification information in the correspondence information acquired by the acquirer and the image of the replacement term generated by the replacement term image generator are synthesized on the location of the target 

Re claim 5: The teachings of Okuya in view of Cragun, Toyoshima and Ono are disclosed above.
The image forming apparatus according to claim 4, wherein the replacement term image generator generates the image of the replacement term formed by superimposing a colored letter image of the replacement term on a background image having opacity, and when the determiner determines that the correspondence information contains the piece of replacement information, the image data generator generates image data in which the image of the replacement term generated by the replacement term image generator is superimposed on the location of the target term identified by the identifier and being within the image of the original document stored in the original document image storage device and an image presented in a mode of presentation having a transparency and specified by the piece of specification information in the correspondence information acquired by the acquirer is further superimposed on the image of the replacement term.  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuya in view of Toyoshima.

Re claim 6: The teachings of Okuya are disclosed above.

a font data storage device that stores a predetermined font name and font data corresponding to the font name in association with each other, 
wherein the control device further functions, through the processor executing the control program, as: 
a discriminator that discriminates whether or not the piece of specification information in the correspondence information acquired by the acquirer is the font name;  and 
a font image generator that generates, when the discriminator determines that the piece of specification information in the correspondence information is the font name, an image of a term in a specified font for the target term identified by the identifier, the specified font being represented using the font data corresponding to the font name stored in the font data storage device, and 
when the discriminator determines that the piece of specification information in the correspondence information is the font name, the image data generator generates image data in which the image of the term in the specified font generated by the font image generator is synthesized on the location of the target term identified by the identifier and being within the image of the original document stored in the original document image storage device.  


Toyoshima discloses further comprising 
a font data storage device (interpretation: a storage table that stores a predetermined font name and font data corresponding to the font name in association with each other, which is disclosed on page 25 of the specification.  This interpretation and its equivalents are used for this claim term hereinafter in the Office Action.) that stores a predetermined font name and font data corresponding to the font name in association with each other (e.g. the document style storage unit stores the data font and format that is used to guide the font and format of text data.  The analyzing unit analyzes this information and determines the type of font to input on the document, which is disclosed in ¶ [72], [74] and [80]-[82].), 

[0072] The document style receiving unit 161 is configured to receive document style data from the terminal device 200 and store the received document style data in the document style storage unit 110. 
[0073] The user application 162 accepts entry of data of documents, as well as commands for outputting documents, from the user. For example, the user application 162 may receive such data and commands from terminal devices 200 and 200a connected to the server 100 via a network 10. The user application 162 may also command the analyzing unit 163 to output a document in response to a user input. When data for a document is received, the user application 162 stores the received data as source data in the source data storage unit 120. 
[0074] The analyzing unit 163 is configured to analyze document style data and source data of a document in response to an output command that the user application 162 issues for that 

[0080] The document style form 20 described above is transmitted to the server 100 as document style data. The server 100 stores the received document style data in its local document style storage unit 110. FIG. 6 illustrates an example of data structure of document style data. The illustrated document style data 30 includes sheet parameters and a plurality of sets of partition parameters. The sheet parameters include the vertical size and horizontal size of a sheet of paper to be used. 
[0081] The partition parameters describe a plurality of areas, or partitions, into which the document is divided. For example, the partition parameters include those describing the document as a whole, those describing a table area, and those describing a graph area. Each of these groups of partition parameters may include, for example, item data and frame line data. Item data describes items to be contained in a partition. Frame line parameters describe frame lines to be drawn in a partition. 
[0082] For example, item parameters 31 are actually the following parameters about a particular item: item name, item position, item size, data length, data format, font, alignment, text formatting, intra-record position, and data definition. The item name parameter gives a uniquely distinguishing name of the item. The item position parameter contains the coordinates indicating where the item is located. The item size parameter indicates a space occupied by the item (e.g., width and height of the item's space at the item position). The data length parameter indicates the length (e.g., the number of bits) of the item data. The data format parameter indicates what kind of data (e.g., character strings, numerals) the item is. The font 
[0083] The above-described document style data 30 is used by the server 100 to produce a document. When the document style form 20 includes a graph area 24, the server 100 generates a graph on the basis of the document style data 30 and source data. Specialized vocabulary words registered in the vocabulary storage unit 130 are used here to select a specific graph type. 

wherein the control device further functions, through the processor executing the control program, as: 
a discriminator that discriminates whether or not the piece of specification information in the correspondence information acquired by the acquirer is the font name (e.g. the analyzing unit determines whether or not a font piece of information is specified in the document information that is stored within the item parameters information, which is disclosed in ¶ [74] and [80]-[82] above.); and 



when the discriminator determines that the piece of specification information in the correspondence information is the font name, the image data generator generates image data in which the image of the term in the specified font generated by the font image generator is synthesized on the location of the target term identified by the identifier and being within the image of the original document stored in the original document image storage device (e.g. the font item parameter includes the font name that the analyzer uses to create a particular font name of the characters specified in the source data.  The text data is created with the specific font and font size in a particular location on the document in a specified location according to the item position information.  The text data with these modifications are associated with the source data, which is disclosed in ¶ [80]-[82] above.).  

Therefore, in view of Toyoshima, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising 
a font data storage device that stores a predetermined font name and font data corresponding to the font name in association with each other, 
wherein the control device further functions, through the processor executing the control program, as: 
a discriminator that discriminates whether or not the piece of specification information in the correspondence information acquired by the acquirer is the font name;  and 
a font image generator that generates, when the discriminator determines that the piece of specification information in the correspondence information is the font name, an image of a term in a specified font for the target term identified by the identifier, the specified font being represented using the font data corresponding to the font name stored in the font data storage device, and 
when the discriminator determines that the piece of specification information in the correspondence information is the font name, the image data generator generates image data in which the image of the term in the specified font generated by the font image generator is synthesized on the location of the target term identified by the identifier and being within the image of the original document stored in the original document image storage device, incorporated in the device of Okuya, in order to produce a document using document style data stored that assists in selecting .  

Allowable Subject Matter
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 7 were not found in any of the applied and/or cited prior art.  Claim 5 depends on object claim 4.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luke discloses selecting specific words for highlight and display to a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672